Citation Nr: 0734130	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 until April 
1970 with the Army and had Army National Guard service from 
1973 to 1994. 

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2006 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut for additional development. The case is 
now before the Board for final appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2006 remand, the Board instructed that the 
veteran be scheduled for an examination to include an opinion 
on the etiology of the veteran's hypertension.  While the 
examiner addressed the Board's question as to whether 
hypertension pre-existed the veteran's active military 
service from April 1968 to April 1979, the report did not 
specifically address whether hypertension was diagnosed 
within one year of the veteran's discharge in April 1970.  
This information is necessary in order to adjudicate the 
veteran's claim on appeal.  In this regard, the veteran 
should be sent a VCAA notice letter informing him that 
medical evidence showing that he was diagnosed as having 
hypertension within one year of his April 1970 service 
discharge is evidence which can substantiate his claim.  A 
review of the prior VCAA notices does not provide notice of 
this.  

The Board notes that the veteran appears to have had Army 
National Guard service from 1973 to 1994.  The veteran should 
be contacted and asked whether he had any periods of active 
military service, or active duty for training service 
(ACDUTRA) service during his period in the Army National 
Guard service.  He should then be requested to supply 
specific dates of such service.  Thereafter, these dates 
should be confirmed by the National Personnel Record Center 
(NPRC).  Irrespective of whether the veteran responds to the 
request for such information, the agency of original 
jurisdiction (AOJ) should verify with the NPRC all periods of 
active military service, and ACDUTRA service during the 
veteran's Army National Guard service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the veteran a  
notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
This notice must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim of service connection on a direct 
basis and on a presumptive basis (i.e., 
submitting evidence showing a diagnosis of 
hypertension within one year of his active 
military service discharge); 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Contact the veteran and asked him 
whether he had any periods of active 
military service or active duty for 
training service (ACDUTRA) service during 
his period in the Army National Guard 
(from 1973 to 1994).  He should then be 
requested to supply specific dates of 
such service.  

3.  Contact the National Personnel Record 
Center (NPRC) and request that they 
verify all periods of active military 
service, and ACDUTRA service for the 
veteran's Army National Guard service 
from 1973 to 1994.

4.  If periods of active military 
service, or ACDUTRA service are found 
during the veteran's Army National Guard 
service from 1973 to 1994, ensure that 
all associated medical records have been 
associated with the claims file.

5.  Thereafter, refer the veteran's 
claims file to a physician, not a 
physician's assistant, for the purpose of 
determining the etiology of the veteran's 
hypertension.  The physician should 
address the following:

a. Whether the veteran entered service 
with hypertension. If yes, the physician 
should identify the evidence leading to 
this conclusion. He/she should then state 
whether hypertension underwent an 
increase in severity in service which was 
beyond the natural progression of the 
disease.

b. If hypertension did not exist upon the 
veteran's entrance in service, state 
whether hypertension was incurred during 
the veteran's period of active military 
service (April 1968 to April 1970), 
within one year of the veteran's active 
military service or during any period in 
which the veteran was on active duty or 
active duty for training (the examiner 
should be provided with all of the 
veteran's periods of active service and 
active duty training during his Army 
National Guard service, as well as the 
associated medical records for those 
periods).

c. The physician should give a complete 
rationale for all conclusions made. The 
rationale should be based on examination 
findings, historical records, and medical 
principles.  

6.  After the foregoing, the RO should 
review the veteran's claim. If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



